Citation Nr: 1729169	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to a rating higher than 10 percent for posttraumatic stress disorder (PTSD) prior to November 24, 2009.  

3.  Entitlement to a rating higher than 30 percent for PTSD from November 24, 2009 to May 23, 2011.  

4.  Entitlement to a rating higher than 50 percent for PTSD since May 23, 2011.  

5.  Entitlement to a compensable rating for a right inguinal hernia prior to August 9, 2016.  

6.  Entitlement to a rating higher than 10 percent for a right inguinal hernia since August 9, 2016.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a January 2012 hearing before a Decision Review Officer and at an August 2015 videoconference hearing before the undersigned Veterans' Law Judge.  Transcripts of those hearings are of record.

This case was remanded for further development in November 2015.  At that time, the Board also remanded the claim for entitlement to service connection for headaches.  In an October 2016 rating decision, the AOJ granted service connection for migraine variant headaches to include cluster headaches and assigned an initial noncompensable rating effective October 16, 2008.  The Veteran was notified of this decision by letter dated October 12, 2016.  In November 2016, the Veteran submitted a timely Notice of Disagreement (NOD).  See 38 C.F.R. § 20.201.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claim and will issue the Veteran a Statement of the Case (SOC) if the claim is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the AOJ at this time.


FINDINGS OF FACT

1.  A traumatic brain injury is not shown by the evidence.  

2.  From July 15, 2008 to February 16, 2012, PTSD was manifested by occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.  

3.  Since February 16, 2012, PTSD is manifested by occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  

4.  Right inguinal hernia scar is manifested by tenderness and pain.  

5.  It is at least as likely as not that the appellant's service connected disability renders him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a traumatic brain injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).
2.  From July 15, 2008 to February 16, 2012, the criteria for a rating of 50 percent, but no higher, for PTSD was met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2016).

3.  Since February 16, 2012, the criteria for a rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2016).

4.  The criteria for a uniform 10 percent rating, but no higher, for right inguinal hernia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118 (West 2014), Diagnostic Codes 7800-7805 (2016).

5.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a traumatic brain injury.  He argues that he suffered a head injury when a grenade explosion threw him to the ground during service.  In a February 2015 lay statement, L.L. reported that she had known the Veteran for many years and that during his deployment to Vietnam she read his letters to his mother.  She recalled the Veteran writing that he suffered a head injury when a grenade explosion knocked a barrel into him and knocked him to the ground.

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After review of the record, the Board finds against the claim.  In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. §§ 1110, 1131. That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).

Although the Veteran reports a head injury resulting from a grenade explosion in service, the Board finds that the more probative evidence is against a finding that he has a traumatic brain injury resulting therefrom.  To that end, service treatment records are negative for any diagnoses, treatment and/or complaints of a head injury.  Rather, during the July 1968 separation examination the Veteran specifically denied a history of dizziness or fainting spells and a history of a head injury.  

The Veteran was afforded a VA examination in August 2016.  Despite his report of history, the VA examiner found that the Veteran did not have nor has he ever had a TBI or residuals of a TBI.  The VA examiner reviewed the service treatment records and found that they failed to demonstrate evidence of a brain
injury.  There was no objective evidence that the Veteran has ever had an
alteration of consciousness or loss of consciousness; or retrograde/post-traumatic amnesia; or neurological deficits, or intracranial lesion in service, due to external force to the head he stated.  The examiner noted that there was no evidence of immediate post concussive symptoms either in service treatment records.  

The VA examiner stated that not all individuals exposed to an external force will have brain injury, and that as a combat veteran blast exposures are conceded.  However, not all blast exposures would cause TBI.  He further noted that the separation examination in July 1968 mentioned no head injury.  Although the Veteran self-reported "frequent or severe headache", this symptom he found was not specific for TBI.  Furthermore, he stated that the two CT-scans in 2008 and 2011 showed no evidence of old skull fracture, or evidence of intracranial changes consistent with traumatic injury.

The Board is mindful of the September 2008 impression of head injury, unspecified, with headache.  Furthermore, in the August 2016 VA examination, the examiner checked that the Veteran had a diagnosed TBI.  The Board notes, however, a  traumatic brain injury or any residuals thereof has not been shown by the objective evidence of record.  As noted, the August 2016 TBI VA examination disclosed that the Veteran did not have nor has he ever had a TBI or residuals of a TBI.  

With regard to the Veteran's post service complaints of headaches, lightheadedness and dizziness.  The Board notes that the Veteran has been diagnosed with episodic vertigo and headaches.  As reflected in the record, he has been granted service connection for migraine variant headaches to include cluster headaches.  
Implicit in the claim is the Veteran's belief that he has a traumatic brain injury.  As a lay person who is not trained in the field of medicine, however, the appellant has not established his competence to establish the existence of such.  The Board finds that the question of whether the Veteran has a traumatic brain injury is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report symptoms, he is not competent to render a medical diagnosis or an opinion as to the etiology of a brain injury.  Such diagnoses require clinical testing and medical knowledge.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a traumatic brain injury at the time of filing of the claim or at any time during this appeal.  Should the pathology reappear in the future, the appellant may file a new claim at that time.  Accordingly, the claim is denied.  

RATINGS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

The Veteran appeals the denial of a rating higher than 10 percent disabling for PTSD prior to November 24, 2009, higher than 30 percent disabling from November 24, 2009 to May 23, 2011, and a rating higher than 50 percent disabling thereafter. 

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  Id. 

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  While DSM-IV is not applicable to the current claim, the GAF score has some evidentiary value.

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The evidence shows that the Veteran has been assigned staged ratings for his PTSD to reflect the different levels of severity of his PTSD at different points of time.  As will be explained below, however, the Board finds that a rating of 50 percent for PTSD is warranted from July 15, 2008 to February 16, 2012 and rating of 70 percent disabling is warranted thereafter. 

To that end, from July 15, 2008 to February 16, 2012, the Veteran exhibited symptoms that met the criteria for a 50 percent rating under Diagnostic Code 9411.  During the April 2009 VA examination, the Veteran was shown to have irritability, anxiety, sleep problems, hypervigilance and depression that was moderate in severity, and moderate to severe problems with concentration.  His sleep problems, concentration problems, depression and hypervigilance were daily.  He experienced anxiety and panic attack one to three times weekly, and had occasional problems with isolation, irritability, and hopelessness.  It was noted that he did not like to interact with people, and he denied involvement in any social groups or church activities.  

The examination further disclosed that the Veteran had moderate to severe withdrawal from family and moderate to severe disinterest in pleasurable activities.  Obsessive or ritualistic behavior that interfered with routine activities was also shown to a mild degree.  The VA examiner found that there was reduced reliability and productivity due to the Veteran's PTSD signs and symptoms.  Furthermore, the November 2009 VA examination disclosed that, although the Veteran reported a good relationship with his direct family, he had become more and more withdrawn and showed signs of severe social dysfunction.  He reported problems with anger, irritability, intrusive thoughts, nightmares, diminished interest, interpersonal detachment, isolation, anxiety, concentration and depressed mood.  Examination also revealed that his reasoning and judgment were estimated to be poor.  

Outpatient treatment records disclose that in March and July 2010 the Veteran reported trust issues, isolation and hearing voices in his head telling him he is innocent.  A GAF score of 55 was assigned.  Treatment records in 2011 continued to show that the Veteran struggled with multiple psychosocial issues due to his
service in Vietnam and the resulting PTS'D to include anxiety attacks when
around crowds or in strange places, sleep impairment, some memory impairment and isolation.  After review of the outpatient treatment records, lay statements and the VA examinations during this time, the Board finds that the criteria for a rating of 50 percent are met.  

It is also well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Here, it is notable that the Veteran's global assessment of functioning scores ranged from 48 to 55 during this period of time, denoting moderate to serious impairment.  In the view of the Board, the global assessments of functioning scores are consistent with the Veteran's PTSD during this time and a 50 percent rating.  

The Board finds, however, that a rating higher than 50 percent for the service connected PTSD is not warranted during this time.  In this regard, the disability picture contemplated by a 70 percent rating, i.e. occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or higher was not shown.  

Although it was noted in the November 2009 VA examination that the Veteran was "forgetful and disoriented at times, that he has hung up on friends while they are talking on the phone and does not even recall that he had done that," VA examinations generally disclose that the Veteran was oriented.  VA examinations and outpatient treatment records also generally disclose that the Veteran was adequately dressed, casually groomed, alert, cooperative and with normal speech.  
His thought process was logical and goal directed with intact association, and thought content was negative for any homicidal ideation, suicidal ideation or psychotic symptoms.  While he endorsed hearing voices that "he is not guilty," it was noted that there was no evidence of internal stimulation and that his insight and judgment was fair.  

During this time, the Veteran remained married to his wife since 1969.  He also reported a fair relationship with their daughter and some contact with his sister.  Thus, the evidence shows that he had the ability to establish and maintain some effective relationships.  It is also noted that the November 2009 VA examiner estimated a mild impact of the Veteran's PTSD and depressive symptoms on his occupational functioning as it was noted that he stopped working mainly because of spells of vertigo and other physical health issues.  Although during this time there was a showing of anxiety, anger, irritability, some memory loss, depressed mood, sleep impairment, isolation and avoidance such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  Accordingly, a rating of 50 percent, but no higher, for PTSD from July 15, 2008 to February 16, 2012 is warranted.  

The Board finds, however, that the criteria for a rating of 70 percent disabling for PTSD since February 16, 2012 have been met.  To that end, during the February 2012 VA examination, the Veteran's PTSD symptoms were found to include panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, depressed mood, anxiety and suspiciousness.  While examination revealed that the Veteran was also diagnosed with dementia which accounted for his other symptoms, a GAF score of 40 was assigned.  When examined in August 2016, the VA examiner found that the Veteran's PTSD caused depressed mood, anxiety, suspiciousness, near-continuous depression affecting his ability to function, and chronic sleep impairment.  

Treatment records during this time from G.W., L.M.S.W., show diagnoses of PTSD and major depressive disorder.  During an August 2013 outpatient treatment evaluation, G.W. found that the Veteran had total occupational and social impairment.  In November 2016, G. W. described the Veteran as having broken speech, difficulty forming and expressing his thoughts, thought process circumstantial/transient and memory issues.  The examiner found that the Veteran's PTSD caused social impairment in that he has frequent panic attacks, isolates and mostly stays in his room sitting in the dark by himself.  He noted that that the Veteran had suicidal ideation in that he has reported thoughts of being better off dead, thoughts of just wanting to end it all to stop his PTSD issues and feeling his family would be better off without him as he is becoming more of a burden on them each day due to his PTSD issues.  He found the Veteran had speech intermittently illogical, obscure or irrelevant in that he often loses his train of thought, has difficulty expressing himself and often starts to say something and cannot finish it.  The examiner further indicated that the Veteran has difficulty focusing on what is being said, difficulty understanding even simple commands at times, impairment of short-and long term memory, impaired abstract thinking, disturbances of motivation and mood, anxiety, depression, and difficulty in establishing and maintaining effective work and social relationships.  

The Board also notes that the lay statements from the Veteran's wife during this time described the Veteran was forgetful, confused, unable to care for himself and angry.  The Veteran's daughter also expressed in June 2014 that the Veteran was hypervigilant, anxious and confused, and that he has panic attacks and nightmares.  

Given the evidence discussed in the VA examination reports, VA outpatient treatment records, and lay statements of record, the Board finds that occupational and social impairment with deficiencies in most areas is shown since February 16, 2012.  The Board, however, finds that a rating higher than 70 percent is not warranted as the more probative evidence is against a finding that there is total occupational and social impairment due to the service connected PTSD during this period of time.  

To that end, while the record shows that the Veteran may have total occupational impairment in part due to his PTSD, the record is against a finding that there is total social impairment due to his service connected PTSD.  The Veteran remains married to his wife and has been married since 1969.  Although he reports that he has no friends, he continues to report having a fair relationship with his wife and daughter.  The above demonstrates that he can maintain some relationships.  

Furthermore, the February 2012 VA examination disclosed that while the Veteran has impairment of short and long-term memory, flattened affect, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, spatial disorientation, neglect of personal appearance and hygiene, and disorientation of time and place, such were attributed to his non service connected dementia and not his service connected PTSD/depressive disorder.  The February 2012 VA examiner further found that the Veteran's mental disorders were productive of total occupational and social impairment.  The examiner, however, found that dementia accounted for 50 percent or greater of the Veteran's psychosocial impairment.

The Board also notes that the August 2016 VA examiner found that the Veteran's level of occupational and social impairment with regards to all mental diagnoses resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He explained that the Veteran's dementia caused moderate to severe impaired verbal learning and memory, attention, and processing speed, as well as mild to moderate impaired visual memory, and semantic fluency.  It was also indicated that the Veteran's wife managed most his daily activities, to include cooking, cleaning, driving, and managing medications or finances because of his dementia.  The VA examiner also found that the Veteran's impairment due to dementia has resulted in occupational and social impairment with reduced reliability and productivity and that his impairment due to PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The VA examiner found that the Veteran was not "totally impaired as he meets the criteria for a mild to moderate dementia at that time."  He, however, agreed with the February 2012 VA examiner that the Veteran's dementia accounted for at least 50 percent of his psychological impairment.

Although treatment records from G.W. indicate that the Veteran has total occupational and social impairment due to his PTSD, the Board notes that G.W. does not account for the Veteran's dementia in his findings.  A review of the record discloses that the Veteran has been diagnosed with dementia or having symptoms of dementia since at least 2009.  

The Board is mindful of Mittleider v. West, 11 Vet. App. 181 (1998) which has found that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  The Board notes, however, that in this case a preponderance of the medical evidence demonstrates that the Veteran's nonservice-connected dementia symptoms can be separated from those of his service-connected PTSD.  The February 2012 and August 2016 VA examiners have found that the Veteran's dementia accounts for 50 percent or greater of his psychosocial impairment.  Each examiner was able to distinguish which symptoms were attributed to the Veteran's PTSD and the non service connected dementia.  

As G.W. does not address the Veteran's longstanding diagnosis of dementia and its impact on his psychological impairment, the Board must find that his determination that there is total occupational and social impairment solely due to PTSD is less probative than the opinions of the February 2012 and August 2016 VA examiners.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  Here, the Board finds the VA examination reports more probative on this matter as the examiners have taken into account the Veteran's dementia and the impact it has on his overall psychosocial impairment.  

In sum, in resolving reasonable doubt in his favor, the Board finds that since February 16, 2012 the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood but the more probative evidence is against a finding of total occupational and social impairment due to the service connected PTSD.  

The Board acknowledges the Veteran's assertions that his disability was more severe than evaluated during this time.  The Board has also considered the lay statements describing the Veteran's symptoms to include anger, temper, confusion, isolation and avoidance.  The Veteran, his wife and daughter are competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for a 70 percent evaluation or higher were met prior to February 16, 2012 and/or that the criteria for a rating of 100 percent have been met since February 16, 2012.  In making this determination, the Board finds that the Veteran has been competent and credible when reporting his symptoms.  The manifestations, even when accepted as credible, establish that the criteria for a 50 percent rating, but no higher, for PTSD from July 15, 2008 to February 16, 2012 is warranted and that a rating of 70 percent, but no higher, is warranted thereafter.  

Right Inguinal Hernia 

The Veteran appeals the denial of a compensable rating for a right inguinal hernia scar prior to August 9, 2016 and a rating higher than 10 percent thereafter.  In a September 2009 rating, the Veteran was granted service connection for right inguinal hernia.  He was assigned a noncompensable rating, effective July 15, 2008.  His disability is rated under Diagnostic Code 7804 which evaluates scars.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.
The evidence shows that the Veteran developed a right inguinal hernia during service which required operation.  During the January 2009 VA examination, the Veteran reported that he had right groin pains which come and go.  He reported averaging flare-ups about 6-7 times per month with sharp pain that last about 10-15 minutes.  With flare-ups, he said he just lies down and rests.  There was no swelling.  The Veteran reported that the scar was well healed but noted that it was always a little tender.  He denied any numbness or tingling.  No other residuals from the scar were noted.  

Examination revealed there was a 2.5 inch scar of the right groin.  The scar was well healed and nontender, and with good texture and adherence.  There were no atrophic changes and the scar was not unstable.  There were no ulcerations, skin breakdown, elevations, depressions, keloids, underlying soft-tissue damage, inflammation, edema, limitation of scar and/or functional impairment.  Right inguinal hernia repair times two with chronic flare-ups of pain 6-7 times per month, lasting 15-20 minutes with no evidence of recurrent hernias and no residuals from the scar was diagnosed.  

During the January 2010 VA examination, the Veteran reported that he had a repair of an inguinal hernia while he was in the Army in basic training and again on
another occasion within a year.  He says ever since then he has had episodes of pain with swelling in the right side of the scrotum.  It was noted, however, that he has not been diagnosed with an infection or recurrent hernia, that there was no chronic pain in the area, and that he has no voiding symptoms in the way of dysuria or frequency.  It was also noted that there was no back or abdominal pain radiating into the area and that the Veteran has not been found to have a recurrent hernia or varicocele or cyst.  Inguinal hernia status post repair with no recurrence was diagnosed.  

The Veteran reported chronic right groin pain into the right testicle during the February 2012 VA examination.  The examination disclosed that no right hernia was detected.  There was, however, a showing of very tender right epididymis with some mild tenderness of the right groin.  The examiner reported that an ultrasound of the testicles was negative except for a small epididymal cyst or a spermatocele.
Although he had scarring related to his hernia, the scars were not painful and/or unstable and the total area of all related scars was not greater than 39 square cm (6 square inches).  

The May 2013 VA examination disclosed that the Veteran had a 12 inch linear scar in the groin.  He was shown to have two painful scars of the trunk or extremities.  
Examination in June 2013 disclosed the Veteran had a scar(s) that was painful and/or unstable, or was greater than or equal to 39 square cm (6 square inches).  

The August 2016 VA examination disclosed that no right hernia was detected.  There was, however, tenderness to palpation over the right lower quadrant/inguinal scar.  The examiner stated that the Veteran has chronic residual groin pain (testalgia) from surgical repair of a right inguinal hernia/hydrocele while in service. He found, however, that there has been no progression of symptoms since the last evaluation in 2012 and no appreciable hernia evident on current examination.  
Examination revealed one painful scar that was 14 cm.  It was not superficial and/or unstable.  The VA examiner found that the Veteran had chronic right groin pain that was associated with the scar.  

Based on the evidence presented, the Board finds that a uniform rating of 10 percent is warranted for the Veteran's right inguinal hernia scar.  To that end, the Veteran has consistently reported pain and tenderness in the area surrounding his scar.  The Veteran is competent to report pain and tenderness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's testimony and finds that he is competent and credible in reporting the severity of his disability.  Although some of the VA examinations have noted that the scar was not painful upon examination, the Veteran has consistently reported pain and/or tenderness in the area surrounding his right inguinal hernia residual scar.  In resolving reasonable doubt in his favor, the Board finds that a uniform 10 percent rating for right inguinal hernia residual scar is warranted.  

The Board finds, however, that a rating higher than 10 percent is not warranted at any point during this appeal.  To that end, the objective and subjective evidence of record does not show three or four scars that are unstable or painful nor is there a showing of one or more scars that are both unstable and painful.  At most, the Veteran's right inguinal hernia residual scar demonstrates one painful scar that is not unstable.  The scar associated with the Veteran's disability is not of the size and/or severity so as to warrant a rating higher than 10 percent under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804. 

The Board has also considered Diagnostic Code 7805 which provides that the scar be rated on limitation of function of the affected part.  Throughout this appeal, at most, the Veteran has complained of pain.  The Board notes, however, that pain itself does not rise to the level of functional loss as contemplated by VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Nothing in the record suggests that the Veteran has limitation of function of the part affected.  Therefore, Diagnostic Code 7805 is inapplicable.  

Lastly, the Board notes that the objective evidence of record establishes that the Veteran does not have, and has not had at any point during the appeal period, a recurrence of an inguinal hernia.  Consequently, his condition does not meet the criteria for any compensable rating under DC 5338 which set forth the criteria for rating inguinal hernias.  To the extent that the Veteran has reported testicle pain and swelling, the Board notes that service connection for testicle swelling/pain secondary to inguinal hernia was denied in an August 2014 rating decision.  The Veteran did not initiate an appeal to that decision and it is not before the Board.  
In sum, a rating of 10 percent, but no higher, is warranted for right inguinal hernia residual scar.  


TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  In light of the objective evidence and the  lay statements of record, the Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  

The Veteran contends that his service connected PTSD prevents him for obtaining and maintaining substantially gainful employment.  The Veteran is service-connected for PTSD which is now evaluated as 70 percent disabling since February 16, 2012.  Therefore, as of February 16, 2012, he meets the schedular criteria for TDIU.  

During the February 2012 VA examination, the Veteran's PTSD symptoms were found to include panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, depressed mood, anxiety and suspiciousness.  
Outpatient treatment records further indicate that the Veteran's PTSD cause him to have difficulty focusing, difficulty understanding even simple commands at times, impairment of short-and long term memory, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, anxiety and depression.  Furthermore, the August 2016 VA examiner noted that the Veteran stopped working in 2007 due to changes in his work environment that forced him to interact more with the public.
Prior to 2007, he typically worked in isolation with little contact with the public.

Given the evidence discussed in the VA compensation examinations, the VA treatment records and the lay statements of record, and in resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's service connected disability renders him unable to obtain and retain substantially gainful employment.  Accordingly, the claim is granted.  


ORDER

Entitlement to service connection for a traumatic brain injury is denied. 

Entitlement to a rating of 50 percent, but no higher, for PTSD from July 15, 2008 to February 16, 2012 is granted.  

Entitlement to a rating of 70 percent, but no higher, for PTSD since February 16, 2012 is granted.  

Entitlement to a uniform rating of 10 percent for right inguinal hernia, but no higher, is granted. 

Entitlement to a TDIU is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


